          Case 3:20-cv-00946-JR             Document 25     Filed 10/29/20    Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

NEBULAE, INC., et al.,
                                                              Civil No. 03 :20-cv-00946-JR
                                 Plaintiff(s ),
                                                              ORDER
                        v.

BRIAN TAYLOR, et al.,

                                 Defendant(s).

       Based on the record,

       IT IS ORDERED that Plaintiffs' Unopposed Motion to Dismiss Action without Prejudice

[24] is GRANTED and that all claims asserted in this suit by Plaintiffs Nebulae, Inc. and Claudia

Ochoa against Defendants Brian Taylor and Ngu Nguyen are hereby DISMISSED without prejudice

and with each party to bear its own costs, expenses and attorneys' fees. Pending motions, if any, are

DENIED AS MOOT.

                    ct,8/
                                                             ae~u~
       Dated this              day of October, 2020.


                                                       by
                                                              United States Magistrate Judge
